Citation Nr: 1823411	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-12 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a special home adaptation grant.

2.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from July 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In written correspondence from September 2017, prior to the promulgation of a decision in the appeal, the Veteran notified the Board through his representative that he wished the claims for a special home adaptation grant and for specially adapted housing be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for a special home adaptation grant and for specially adapted housing have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C. § 7105, the Board may dismiss an appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision and may also be withdrawn on the record at a hearing before the Board.  38 C.F.R. § 20.202.

Here, the Veteran's representative submitted a written statement in September 2017 indicating that the Veteran wished to withdraw his current appeal for a special home adaptation grant and for specially adapted housing.  Therefore, a "case or controversy" involving a pending adverse determination to which the Veteran has taken exception does not currently exist with respect to the Veteran's claim for a special home adaptation grant and for specially adapted housing.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for these issues, and the appeal is dismissed.


ORDER

The appeal for a special home adaptation grant and for specially adapted housing is dismissed.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


